FRUGE, Judge
(dissenting).
In the instant case my interpretation of the facts and applicable law is different from that of the majority.
A person of good moral background who relies on the accepted custom in a community and who bona-fidely takes all necessary steps 'to comply with the existing laws and customs of a community should not be singled out and charged with “technical” violations, — for a municipality to suddenly do so without any prior warning certainly seems to be arbitrary and discriminatory. It is my opinion that the record as a whole clearly shows that the City of Sulphur abused its discretion in revoking the plaintiff’s permit to sell alcoholic beverage.
For the reasons hereinabove stated, I respectfully dissent.